Citation Nr: 0715267	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-09 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for an upper and lower 
back disability.

2.  Entitlement to service connection for an upper and lower 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

The veteran had active service from May 1966 to May 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of service connection for residuals of upper and 
lower back injuries is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 1970, the Board denied service connection for 
residuals of back injuries.

2.  Evidence submitted since the Board's May 1970 decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.

3. The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in the decision portion of this action.  


CONCLUSIONS OF LAW

1.  The May 1970 Board decision, in which the Board denied 
service connection for residuals of back injuries, is final.  
38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1970); 38 U.S.C.A. § 7104(b) (West 2002 & Supp. 
2005).

2.  New and material evidence has been received since the 
Board's May 1970 decision; thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of Veterans Claims Assistance Act of 2000(VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  In the instant case, regarding the 
issue of new and material evidence, the appellant's claim is 
being granted to the extent that it is being reopened.  As 
such, any deficiencies with regard to VCAA are harmless and 
non-prejudicial.

Evidence and Background

In January 1969, the veteran filed a claim for service 
connection for an upper back injury and a lower back injury.  

A review of his service medical records reveals several 
documented instances of complaints of, and treatment for, 
pain in the thoracic and lower spine while on active duty, 
including reports of treatment in November 1966 and March 
1968.  The veteran's induction examination of October 1965 
notes a "neck injury from a bicycle accident."  On the 
veteran's February 1968 separation examination, he checked 
"yes" to "recurrent back pain," although the examiner 
noted, "back strain cleared."

An April 1969 rating decision denied service connection for 
"upper and lower back injuries" after a March 1969 
examination revealed full range of motion with no spine 
abnormality.  That decision was upheld by a Board decision in 
May 1970, which denied service connection for "residuals of 
back injuries," to the dorsal and lumbar spine stating, 
"The back strain in service is not shown to have been other 
than acute, leaving no residuals."  

In April 2003, the veteran filed a claim to reopen his 
original claim for "service connected back injuries with 
pinched nerve."  A VCAA notification letter was mailed to 
the veteran in May 2003, and referenced "back injury with 
pinched nerves."  The veteran's claim to reopen his case was 
denied by the RO in a rating decision of July 2003.  The RO 
asserted that the veteran's claim for "service connection 
for low back strain" was reopened, due to the receipt of new 
and material evidence, but denied the claim "because the 
evidence does not show that the injury was caused by 
service."

The veteran filed a notice of disagreement in July 2003, in 
which he sought service connection for "low back strain."

Subsequently, the RO issued a statement of the case denying 
service connection for "upper back injury" and "low back 
strain" (listed as separate issues).  Service connection for 
both injuries was denied because "the evidence continues to 
show this condition was not incurred in or aggravated by 
service."

The veteran filed a formal appeal n March 2004, in which he 
made reference to both an upper and lower back injury.  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b) (2006).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Discussion and Analysis

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
board concluded that, even though back injuries were noted 
during service, the back strain was not "shown to have been 
other than acute, leaving no residuals."  Moreover, the 
Board noted that there was no medical evidence of a chronic 
back injury at the time of his claim.  

Since the prior final decision, evidence has been added to 
the claims file.  The pertinent additional evidence of record 
consists of:

1.	February 1984 diagnosis of lower mid thoracic 
hypertrophic and early disc degenerative changes
2.	November 1993 diagnosis of a lumbar strain from St. 
Edward Mercy Medical Center
3.	August 18, 2003 letter from Dodson Avenue Chiropractic 
Clinic

The additional evidence is new and material.  It includes 
competent evidence that cures the prior evidentiary defects.  
First, the February 1984 diagnosis of lower mid thoracic 
hypertrophic and early disc degenerative changes, as well as 
the November 1993 diagnosis of a lumbar strain from St. 
Edward Mercy Medical Center, indicates the existence of a 
back condition after the veteran's period of active service.  
Second, the August 18, 2003 letter from Dodson Avenue 
Chiropractic Clinic provides a possible medical nexus, and 
chronicity, from the veteran's back injuries in active 
service to his recent back problems.  The letter states:

[The veteran's] history suggests that he initially 
had a problem with his low back and right leg in 
1966 where he was stationed at Fort Bragg, North 
Carolina.  In November 2002, and again in November 
2003, [the veteran] had a problem in the same area 
and this problem tended to re-occur.  This, I 
believe that he has had an ongoing problem that has 
been exacerbated throughout the last thirty years.

Accordingly, evidence submitted since the Board's May 1970 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  New and material evidence has 
been received since the Board's May 1970 decision; thus, the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156.


ORDER

The application to reopen the claim of service connection for 
residuals of upper and lower back injuries is granted.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 19, 20 06).

In light of the absence of a current, thorough VA medical 
examination, the Board finds that the veteran should be 
afforded a VA examination to determine if any current back 
disability (upper or lower) is etiologically related to 
service.  The examiner should indicate that the claims file 
has been reviewed, provide a diagnosis of any upper or lower 
back injury (or residuals thereof), and opine as to whether 
it is more likely than not, less likely than not, or at least 
as likely as not, that any current back disability is related 
to service.  

The Board also notes that on March 3, 2006, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veterans Claims Assistance Act (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As this case is being remanded, the veteran should 
be provided updated VCAA notification which addressed the 
directives of Dingess/Hartman.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be provided updated 
VCAA notification which addresses 
Dingess/Hartman.

2.  Schedule the veteran for a VA examination 
to determine the nature and etiology of any 
current disabilities of the upper and lower 
back.  The claims file must be made available 
to the examiner and the examiner should 
indicate in his/her report whether or not the 
claims file was reviewed.  Any indicated 
tests, including X-rays if indicated, should 
be accomplished.  A rationale for any opinion 
expressed should be provided.  The examiner 
should opine as to whether it is more likely 
than not, less likely than not, or at least 
as likely as not, that any current thoracic 
or lumbar spine disability is related to 
service.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


